PER CURIAM.
Based upon the admission of error by petitioner’s counsel, the petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying a motion for postconviction relief rendered on September 13, 2006, in Clay County Circuit Court case number 10-2000-CF-168. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
ERVIN, DAVIS and LEWIS, JJ., concur.